

116 S140 IS: James K. Polk Presidential Home Study Act
U.S. Senate
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 140IN THE SENATE OF THE UNITED STATESJanuary 16, 2019Mr. Alexander (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior to study the suitability and feasibility of designating
			 the President James K. Polk Home in Columbia, Tennessee, as a unit of the
			 National Park System, and for other purposes.
	
 1.Short titleThis Act may be cited as the James K. Polk Presidential Home Study Act. 2.Special resource study of James K. Polk presidential home (a)DefinitionsIn this section:
 (1)SecretaryThe term Secretary means the Secretary of the Interior. (2)Study areaThe term study area means the President James K. Polk Home in Columbia, Tennessee, and adjacent property.
				(b)Special resource study
 (1)StudyThe Secretary shall conduct a special resource study of the study area. (2)ContentsIn conducting the study under paragraph (1), the Secretary shall—
 (A)evaluate the national significance of the study area; (B)determine the suitability and feasibility of designating the study area as a unit of the National Park System;
 (C)consider other alternatives for preservation, protection, and interpretation of the study area by the Federal Government, State or local government entities, or private and nonprofit organizations;
 (D)consult with interested Federal agencies, State or local governmental entities, private and nonprofit organizations, or any other interested individuals; and
 (E)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (3)Applicable lawThe study required under paragraph (1) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (4)ReportNot later than 3 years after the date on which funds are first made available for the study under paragraph (1), the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—
 (A)the results of the study; and (B)any conclusions and recommendations of the Secretary.